                 Case 5:18-cv-05558-BLF Document 55 Filed 01/04/21 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                         December 31, 2020


       No.:             20-17519
       D.C. No.:        5:18-cv-05558-BLF
       Short Title:     Shikeb Saddozai v. Ron Davis, et al


       Dear Appellant

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.

       Appellants who are filing pro se should refer to the accompanying
       information sheet regarding the filing of informal briefs.
        Case 5:18-cv-05558-BLF Document 55 Filed 01/04/21 Page 2 of 3




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  DEC 31 2020
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 SHIKEB SADDOZAI,                             No. 20-17519

              Plaintiff - Appellant,
                                              D.C. No. 5:18-cv-05558-BLF
   v.                                         U.S. District Court for Northern
                                              California, San Jose
 RON DAVIS, Warden of San Quentin
 State Prison; CLAWSON, Correctional          TIME SCHEDULE ORDER
 Officer, San Quentin State Prison;
 MALIKIAN, Correctional Officer, San
 Quentin State Prison; C. SMITH,
 Correctional Officer, San Quentin State
 Prison; SERRINTINO, Correctional
 Officer, San Quentin State Prison;
 PRIETO, Correctional Officer, San
 Quentin State Prison; HERRERA,
 Sergeant Correctional Officer, San
 Quentin State Prison; M. GAITAN,
 CDCR Correctional Officer, Sergeant;
 DIRECTOR, California Department of
 Corrections and Rehabilitation,

              Defendants - Appellees.



The parties shall meet the following time schedule.

Fri., February 26, 2021       Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
        Case 5:18-cv-05558-BLF Document 55 Filed 01/04/21 Page 3 of 3

Mon., March 29, 2021        Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

Appellants without representation of counsel in a prisoner appeal may have
their case submitted on the briefs and record without oral argument,
pursuant to FRAP 34(a).

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Janne Nicole Millare Rivera
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
